Citation Nr: 0522690	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran served on active duty from March 1966 to March 
1970.  He is claiming that he was exposed to acoustic trauma 
while serving in the United States Marines as a helicopter 
gunner during his service in the Republic of Vietnam. 

The veteran was afforded a VA audiological examination in 
August 2003.  The examiner noted that the veteran reported 
constant, bilateral tinnitus with an unclear onset date.  The 
veteran described his tinnitus as a "high pitch sound."  He 
reported that it was only noticeable in quiet situations and 
did not affect his daily activities.  The examiner referenced 
the veteran's service medical records (SMRs), specifically 
his induction and discharge examinations, dated in December 
1965 and November 1969, respectively, and opined that there 
was no evidence in the SMRs to support a claim of tinnitus 
during the veteran's military service or shortly after 
discharge from service.  She opined that it was not at least 
as likely as not that the veteran's tinnitus was related to 
his military service.  

A review of the claims file indicates that the veteran's SMRs 
have not been associated with the claims file.  The veteran's 
service personnel records were obtained and associated with 
the claims file.  However, the SMRs which were associated 
with the claims file and which were relied upon by the VA 
examiner in forming her opinion regarding the veteran's 
tinnitus were actually those of another veteran, Mr. A.C.M.  
VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 11 (1991).  
Accordingly, the veteran's service medical records should be 
obtained and associated with the claims file.  Additionally, 
the veteran should be afforded another VA examination and the 
examiner should base his or her opinion on this veteran's 
SMRs and upon the veteran's statements of acoustic trauma 
during combat in service.  

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should search for the 
veteran's service medical records 
from all available sources.  If 
available, they should be associated 
with the claims file.  Any other 
pertinent records identified by the 
veteran should also be requested. 

2.  The veteran should be afforded a 
VA audiological examination.  A 
detailed history of acoustic trauma 
should be obtained.  The examiner is 
requested to provide an opinion as 
to whether tinnitus is present.  If 
so, the examiner is requested to 
provide an opinion as to whether it 
is at least as likely as not related 
to military service.  (The examiner 
should consider the veteran's 
statements regarding in-service 
acoustic trauma, as well as evidence 
of combat participation, such as the 
Combat Action Ribbon.)

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

